Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-26 and 29-31, drawn to an antisense oligonucleotide (AON) capable of reducing or preventing exon 7 and/or exon 8 inclusion into an amyloid This group is subject to a further restriction of an antisense sequence.
Group II, claim(s) 27 and 28, drawn to an isolated human APP polypeptide comprising an amino acid sequence 10substantially as set out in SEQ ID No: 22, or a variant or fragment thereof (C12N 2310/3513).  This group is subject to a further restriction of an antisense sequence.
Group III, claim(s) 32, drawn to process for making the pharmaceutical composition according to claim 31, the process comprising combining a therapeutically effective amount of the antisense oligonucleotide (AON) according to any one of claims 1-20, with a pharmaceutically 30acceptable vehicle (C12N 15/11). 
Group IV, claim(s) 33, drawn to a method for preventing or reducing exon 7 and/or exon 8 inclusion into a human APP mRNA, when said mRNA is produced by splicing from an RNA transcript, the method comprising contacting one or more AON according to any one of claims 351- 20 with a cell, a tissue, in vitro or ex vivo, or a living human subject comprising such aWO 2019/162692PCT/GB2019/050499 -51- cell, under conditions conducive to uptake of the one or more AON by such cell, and allowing splicing to take place (A61K 48/00). This group is subject to a further restriction of a disease.
Group V, claim(s) 34, drawn to a method for making an internally truncated human APP protein lacking the 5region encoded by exon 7 and/or exon 8 in a human APP gene, the method comprising contacting one or more AON according to any one of claims 1-20 with a cell that expresses the human APP gene, under conditions conducive to uptake of the one or more AON, allowing the APP gene to be expressed, whereby the APP pre-mRNA is spliced by the splicing machinery of the cell, thereby producing mRNAs, wherein  (A61K 48/00). This group is subject to a further restriction of a disease.
Group VI, claim(s) 35-38, drawn to a method for making an internally truncated human APP protein lacking the region encoded by exon 7 and/or exon 8 in a human APP gene, the method 15comprising:- (i) deleting exon 7 and/or exon 8 from the endogenous APP coding sequence, or (ii) replacing endogenous APP coding sequence with exogenous APP coding sequence which lacks exon 7 and/or exon 8, or (iii) modifying splice acceptor and/or splice donor sites corresponding to exon 7 20and/or exon 8 in the endogenous APP coding sequence; and allowing the APP gene to be expressed, whereby an APP pre-mRNA is spliced by the splicing machinery of the cell, thereby producing mRNAs, wherein exon 7 and/or exon 8 is not included, and allowing said mRNA to be translated into the internally truncated human APP protein. (A61K 48/00). This group is subject to a further restriction of a disease.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of Group I is an antisense oligonucleotide and the special technical feature of Group II is a polypeptide.  Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.

 lack unity of invention because even though the inventions of these groups require the technical feature of an antisense oligonucleotide (AON) capable of reducing or preventing exon 7 and/or exon 8 inclusion into an amyloid precursor protein (APP), this technical feature is not a special technical feature as it does not make a con-tribution over the prior art in view of Pascal et al. ("In vivo regulation of amyloid precursor protein neuronal splicing by microRNAs : APP splicing is regulated by microRNAs", JOURNAL OF NEUROCHEMISTRY, vol. 116, no. 2, 1 January 2011 (2011-01-01), pages 240-247 cited on P.237.IN filed 08/25/2020).  Pascal et al. discloses (abstract and fig. 2) that miR-124 reduces inclusion of exons 7 and 8 into human APP mRNA produced by splicing from the human APP transcript, thereby increasing the expression of the APP695 [exons 7 and 8 absent] MRNA isoform and reducing the expression of the APP751 [exon 7 present, exon 8 absent] and APP770 isoforms [exons 7 and 8 present]. miR-124 is an oligoribonucleotide of 21 nt in length and is complementary to the 3' UTR of PTBP1 and PTBP2 (see document D2, fig. 1D). miR-124 is therefore considered to be an antisense oligonucleotide. Thus, the special technical feature does not make a con-tribution over the prior art and the groups lack unity of invention.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups I and V-VI lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of Group I is an antisense oligonucleotide and the 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups II, V and VI lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of Group II is an polypeptide and the special technical features of Groups V and VI are methods of making human protein.  Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.

This application contains claims directed to the following patentably distinct species.  Claims 12, 16, 25 and 26 is directed to patentably distinct antisense sequences. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed antisense for Exon 7 and a single disclosed antisense for Exon 8 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-07350735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.







/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635